Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-18-00944-CR

                                 Rickie RODRIGUEZ,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 226th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2018CR4578
                       Honorable Sid L. Harle, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    SIGNED January 30, 2019.


                                            _________________________________
                                            Liza A. Rodriguez, Justice